Citation Nr: 0417416
Decision Date: 06/29/04	Archive Date: 09/01/04

DOCKET NO. 93-10 450                        DATE JUN 29 2004


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from November 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the veteran's claim of entitlement to service connection for post-traumatic stress disorder (PTSD). The veteran now resides within the jurisdiction of the RO in Waco, Texas.

In July 1996 the Board denied the veteran's claim for service connection for PTSD. In June 2004 the Board vacated the July 1996 decision. The current decision replaces the Board's July 1996 determination.

FINDINGS OF FACT

In June 1997 the RO granted service connection for PTSD.

CONCLUSION OF LAW

The appellant's claim for service connection for PTSD has been granted and there exists no present case or controversy, and the Board lacks jurisdiction to review the merits of this claim. 38 U.S.C.A. §§ 7104,7108 (West 2002); 38 C.F.R. § 20.101 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1992 the appellant submitted an application to reopen a claim for service connection for PTSD. In August 1992 the RO determined that new and material evidence had been received and reopened the claim for service connection for

- 2 



PTSD and denied the veteran's his claim on the merits. Following receipt of a notice of disagreement the RO issued the appellant a statement of the case in November 1992. A timely substantive appeal was received in January 1993. In June 1997 the RO granted service connection for PTSD. This rating action represents a complete grant of the benefit for which the appeal had been developed.

Accordingly, the Board concludes that there no question of law or fact currently exists and the appeal should be dismissed. 38 U.S.C.A. § 7104 (West 2002); 38 C.P.R. § 20.101 (2003).

ORDER

The claim for service connection for PTSD is dismissed.

Veteran's Law Judge, Board of Veterans' Appeals

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals


- 3 




